                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANN LOUISE GRUBER,                                :
     Petitioner                                   :           No. 1:17-cv-01459
                                                  :
       v.                                         :           (Judge Kane)
                                                  :           (Magistrate Judge Saporito)
COMMONWEALTH OF                                   :
PENNSYLVANIA, et al.,                             :
     Defendants                                   :

                                              ORDER

       Presently before the Court is the September 10, 2019 Report and Recommendation of

Magistrate Judge Saporito (Doc. No. 14), recommending that the Court dismiss as moot

Petitioner Ann Louise Gruber (“Petitioner”)’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 (Doc. No. 1) on the basis that “[a]t the time of filing . . . [Petitioner] was under a

sentence of unsupervised probation imposed by the Court of Common Pleas of Lebanon County,

which expired the next day” (Doc. No. 14 at 1). No timely objections to the Report and

Recommendation have been filed.

       AND SO, on this 26th day of November 2019, upon independent review of the record

and applicable law, IT IS ORDERED THAT:

       1.      Magistrate Judge Saporito’s Report and Recommendation (Doc. No. 14) is
               ADOPTED;

       2.      The instant petition for a writ of habeas corpus (Doc. No. 1) is DISMISSED AS
               MOOT;

       3.      A certificate of appealability SHALL NOT ISSUE; and

       4.      The Clerk of Court is directed to CLOSE the above-captioned case.

                                                              s/ Yvette Kane
                                                              Yvette Kane, District Judge
                                                              United States District Court
                                                              Middle District of Pennsylvania
